            Case 1:20-cv-05859-LJL Document 33 Filed 12/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SANDER SABA,

                                 Plaintiff,

                         v.
                                                         No. 20 Civ. 5859 (LJL)
ANDREW CUOMO, in his official
capacity as Governor of the State of New                 DECLARATION OF ANDREW AMER
York, et al.,                                            IN SUPPORT OF DEFENDANTS’
                                                         MOTION TO DISMISS
                                 Defendants.



       I, ANDREW AMER, an attorney duly admitted to practice law in this Court, declare

under penalty of perjury pursuant to 28 U.S.C. § 1746 that the following is correct:

       1.      I am Special Litigation Counsel in the Office of LETITIA JAMES, Attorney

General of the State of New York, attorney for Defendants. The information set forth below is

based on my personal knowledge. I submit this declaration in support of Defendants’ motion to

dismiss Plaintiff’s complaint.

       2.      During the period August to October 2020, I participated in a number of

settlement discussions with Plaintiff’s counsel in an effort to resolve this case on a consensual

basis. It was my understanding that those discussions were being conducted pursuant the

protections afforded to settlement negotiations under Federal Rule of Evidence 408 based on the

parties’ prior agreement.

       3.      In Defendants’ opening submission on this motion, Defendants did not disclose

any of the substance of the parties’ settlement negotiations.

       4.      On October 22, 2020, I communicated with Plaintiff’s counsel via email to advise

that Defendants could not agree to enter into a stipulation of settlement based on the terms

offered by Plaintiff, and therefore the settlement negotiations had reached an impasse. I further
            Case 1:20-cv-05859-LJL Document 33 Filed 12/16/20 Page 2 of 2


advised that despite the impasse, the New York State Department of Motor Vehicles (“DMV”)

was nevertheless prepared to issue a license to Plaintiff with an “X” gender identification marker

immediately through a manual process. This invitation for Plaintiff to apply for and receive an

“X” gender license was not part of the settlement negotiations, which had ended, but was a

confirmation of DMV’s position to allow Plaintiff to apply for and receive an “X” gender license

in the absence of a settlement.

       5.      A true and correct copy of my October 22, 2020 email is attached as Exhibit A,

redacted to protect certain settlement terms from disclosure.

Dated: New York, New York
       December 16, 2020.

                                               /s/ Andrew Amer
                                             ANDREW AMER




                                                2
